Citation Nr: 0033888	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of residuals of cholecystectomy, rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office at North Little Rock, 
Arkansas.  


FINDING OF FACT

Residuals of a cholecystectomy are manifested by no more than 
mild symptoms.  


CONCLUSION OF LAW

Residuals of a cholecystectomy are no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 4.118, 
Diagnostic Codes 7318, 7804 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection has been established for residuals of a 
cholecystectomy based on inservice cholelithiasis and the 
cholecystectomy.  

The veteran developed additional gastrointestinal 
complications following service that are currently manifested 
by residuals of pyloroplasty and vagotomy with irritable 
bowel syndrome and, possibly, a gastrointestinal motility 
disorder.  None has been service connected.  

On a VA examination in November 1998, the veteran complained 
of progressive abdominal symptoms and pain.  Recent 
endoscopies reportedly had been normal.  He described cramps, 
nausea, vomiting, fluctuating weight, distention, bloating, a 
liquid diet, fatigue, weakness and depression.  The physical 
examination showed three surgical scars of the abdomen.  The 
abdomen was flat and soft with generalized tenderness.  There 
were no masses or organomegaly.  He had no liver enlargement 
or visualized superficial abdominal veins.  Muscle strength 
was good.  There was no evidence of muscle wasting.  The 
diagnoses included status post cholecystectomy for 
cholecystitis and cholelithiasis and apparent irritable bowel 
syndrome.  

M. L. Rogers, M.D., reported in December 1998 that the 
veteran had been seen over the previous several years for 
severe gastroparesis related to previous abdominal surgery 
done while he was on active duty.  Studies had revealed large 
gastric bezoars causing abdominal pain and nausea.  Dr. 
Rogers expressed the opinion that the gastroparesis was 
surgically related.  None of the postservice gastrointestinal 
surgical procedures was mentioned and it was not indicated 
that Dr. Rogers was even aware of any.  

A VA physician reviewed the entire claims folder and service 
medical records as well as Dr. Rogers' letter and reported in 
September 1999 that the veteran had had a cholecystectomy 
during active service and pyloroplasty and vagotomy later, in 
1984.  This physician did not believe that the veteran's 
irritable bowel and/or gastroparesis resulted from the 
service connected residuals of cholecystectomy.  It was 
believed that the irritable bowel syndrome and gastroparesis 
were most likely caused by the subsequent pyloroplasty and 
vagotomy in 1984.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. §§ 4.1, 4.2 
(2000). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the 
disability for which entitlement to an increased rating is 
asserted.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote and detailed clinical histories and 
findings pertaining to the disability for which entitlement 
to an increased rating is currently asserted on appeal.

The current 10 percent rating is warranted for gall bladder 
removal where there are mild symptoms.  For a 30 percent 
rating to be appropriate, there must be severe symptoms.  38 
C.F.R. § 4.114, Code 7318 (2000).

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2000).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

A 10 percent evaluation may be assigned for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118; Diagnostic Code 7804 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2000).

The complete clinical evidence shows that, aside from the 
complications from non-service connected residuals of a 
pyloroplasty and vagotomy with irritable bowel syndrome, the 
veteran's gastrointestinal symptomatology from residuals of 
the cholecystectomy are no more than mild.  His abdominal 
muscles are strong without wasting.  There are no abdominal 
masses or organomegaly.  Dr. Roger's attribution of severe 
gastroparesis with abdominal pain and nausea to inservice 
cholecystectomy was either ignorant of or dismissive of the 
postservice surgical procedures.  A complete review of the 
evidence by the aforementioned VA physician led to his 
conclusion that gastroparesis with abdominal pain and nausea 
is related to the postservice surgical procedures with 
irritable bowel syndrome, and not the cholecystectomy 
residuals.  No active symptomatology is shown to be related 
to residuals of a cholecystectomy, and certainly no more than 
mild symptomatology is detectable.  No pain or tenderness of 
the surgical scar from the cholecystectomy, or any another 
functional deficit due to this scarring is indicated, and the 
veteran has not complained of any.  Hence, an increase or 
separate rating under Code 7804 is not warranted.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to residuals of the cholecystectomy that have occasioned 
impairment in the veteran's ability to function under the 
ordinary conditions of daily life.  In this regard, however, 
the Board finds it to be significant that no specific 
complaint has been presented that is clearly due to residuals 
of the cholecystectomy, and no more than mild symptomatology 
is shown to be present.  Hence, entitlement to a higher 
disability rating under the provisions of 38 C.F.R. § 4.10 is 
not warranted.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  However, the Board is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case for consideration of extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1).  The mild symptoms 
from the cholecystectomy are not shown to be unusual or 
exceptional and have not resulted in marked interference with 
employment.  He has not required inpatient care for residuals 
of his cholecystectomy over many years.  The current 
schedular criteria adequately compensates the veteran for the 
current demonstrated nature and extent of severity of 
residuals of his cholecystectomy.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question. Therefore, there exists no 
basis upon which to refer the veteran's case to for 
consideration of extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).

Finally, as a preponderance of the evidence has been found to 
be against entitlement to higher rating for the veteran's 
residuals of his cholecystectomy, the evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).


ORDER

An evaluation in excess of 10 percent for residuals of a 
cholecystectomy is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


